       Case 4:21-cv-00082-CDL-MSH Document 6 Filed 07/21/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

WARREN PASCHAL, JR.,             :
                                 :
                 Plaintiff,      :
                                 :
           V.                    :
                                 :                  NO. 4:21-cv-00082-CDL-MSH
Sheriff GREG COUNTRYMAN,         :
et al.,                          :
                                 :
                 Defendants.     :
_________________________________:

                                 ORDER OF DISMISSAL

       Plaintiff Warren Paschal, Jr., a prisoner in the Muscogee County Jail in Columbus,

Georgia, filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. Compl., ECF

No. 1. Because Plaintiff’s handwritten complaint was not signed, the Clerk issued a notice

of deficiency explaining to Plaintiff that he must refile a signed complaint within twenty-

one days or his case could face dismissal. Plaintiff subsequently filed a document that he

titled “appeal order of referral,” which was docketed as an objection to the order referring

this case to the undersigned Magistrate Judge. Obj., ECF No. 3. In that document,

Plaintiff cited Farrow v. West, 320 F.3d 1235 (11th Cir. 2003), stating only that “there was

injunctive relief by the court” in that case. Id. It is unclear what relief Plaintiff intended

to seek through this filing.

       Regardless, the referral of this case to the United States Magistrate Judge was proper

pursuant to 28 U.S.C. § 636(b)(1).        Moreover, Plaintiff’s filing did not address the

deficiency notice directing Plaintiff to file a signed complaint, nor did Plaintiff file a signed
      Case 4:21-cv-00082-CDL-MSH Document 6 Filed 07/21/21 Page 2 of 3




complaint or otherwise respond to that notice. Therefore, Plaintiff was ordered to show

cause to the Court why this case should not be dismissed based on his failure to file a signed

complaint. Order to Show Cause, ECF No. 4.

       In addition to filing a response, Plaintiff was ordered to refile his complaint on a

proper 42 U.S.C. § 1983 complaint form and either pay the $402.00 filing fee for this case

or submit a proper and complete motion for leave to proceed in this action in forma

pauperis. Id. Plaintiff was given twenty-one days to respond to the order to show cause,

file his recast complaint, and either pay the filing fee or seek leave to proceed in forma

pauperis. Id. Plaintiff was also cautioned that his failure to fully and timely comply with

this order would result in the dismissal of this action. Id.

       More than twenty-one days have passed since that order was entered, and Plaintiff

has not complied with or otherwise responded to that order. Indeed, the order, which was

sent to Plaintiff at the Muscogee County Jail – the only address on file for Plaintiff – has

been returned to this Court as undeliverable. Mail Returned, ECF No. 5. Plaintiff’s

failure to keep the Court apprised of his current address constitutes a failure to prosecute

this action, and insofar as this Court has no information about Plaintiff’s current address,

this case cannot proceed.

       Thus, because Plaintiff has failed to respond to the Court’s orders or otherwise

prosecute this case, his complaint is now DISMISSED WITHOUT PREJUDICE. See

Fed. R. Civ. P. 41(b); Brown v Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and

                                              2
      Case 4:21-cv-00082-CDL-MSH Document 6 Filed 07/21/21 Page 3 of 3




Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

             SO ORDERED, this 21st day of July, 2021.



                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




                                            3
